DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the Appeal Brief filed on 6/8/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646       

                                                                                                                                                                                                 Status of Claims

Claims 1–4, 6–10, 15, 17, and 20 are under examination. 


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the additional structure recited in claim 10 is deemed sufficient that a rejection cannot be made without improper hindsight.
Response to Arguments
Applicant's arguments in the Appeal Brief have been fully considered and are persuasive; thus, new rejections are provided herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claims 1, 2, 3, 4, 6, 8, 9, 15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conway (US 5,180,543) in view of KR10-08565011 (“KR501”) and Stofer (US 4,396,560).
Regarding claim 1, Conway teaches an apparatus (Fig. 1) comprising: 	a nuclear reactor comprising a pressure vessel (44) containing a nuclear reactor core comprising fissile material; 	a refueling water storage tank (RWST) (36); (39) having a first end (top end) connected to the RWST and a second end (bottom end) connected to drain water from the RWST directly to the pressure vessel. 
Conway does not teach the claimed standpipe. 
KR501 does. KR501 is in the same art area of cooling arrangements for nuclear reactors and teaches  	a standpipe (55) having a lower end in fluid communication with an injection line (line 52 injects water into vessel 20) and having two or more orifices (56, see Fig. 3) at different heights along the standpipe in fluid communication with an RWST (51). 
A purpose for this teaching is, as explained by KR501 (page 11), to control the flow rate: “[T]he flow rate can be controlled so that the flow rate of the cooling water is maximized when the internal pressure…reaches the maximum value, and the flow rate of the cooling water gradually decreases as time elapses thereafter. The flow rate of the cooling water flowing out…can be easily adjusted through the total number of the flow passages 56.”  
The combination of the standpipe of KR501 with the RWST of Conway would have produced a cooling system for a reactor having an RWST with a flow-controlled cooling water line for emergency injection into the pressure vessel. 
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Conway, a person of ordinary skill would have predicted that combining KR501’s direct connection with Conway's system would have produced . 
The skilled person’s motivation for the combination would have been the expectation of, as explained by, as explained by KR501 (page 11), to control the flow rate: “[T]he flow rate can be controlled so that the flow rate of the cooling water is maximized when the internal pressure…reaches the maximum value, and the flow rate of the cooling water gradually decreases as time elapses thereafter. The flow rate of the cooling water flowing out…can be easily adjusted through the total number of the flow passages 56.”  
This combination does not explicitly disclose the claimed valve. 
Stofer does. 
Stofer is also in the art area of controlling liquid flow in standpipes for nuclear reactor applications and teaches a standpipe (2) with a valve (e.g., valve 15) configured to control flow through one orifice (inlet port 8) of the two or more orifices (inlet ports 8, 9) independently of the remaining orifices of the two or more orifices. A purpose for this teaching is, as described by Stofer (col. 4, ll. 29–35), to provide “the separate or independent setting of the flow rate of solvent.” 
The combination of the valve of Stofer with the apparatus of Conway and KR501 would have produced a tank connected to a standpipe with multiple orifices, at least one of said orifices having its own inlet valve, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Conway and KR501, a person of ordinary skill would have . The skilled person’s motivation for the combination would have been the expectation of, as described by Stofer (col. 4, ll. 29–35), to provide “the separate or independent setting of the flow rate of solvent.” For example, if the incoming flow was too high in one of the inlets of KR501, the flow rate for that inlet could be decreased while not affecting another one of the inlets using the independent valve of Stofer. Accordingly, claim 1 is rejected as obvious over Conway in view of KR501 and Stofer. 
Regarding claim 2, above-modified Conway teaches all the elements of the parent claim, and this combination additionally teaches (KR501, as already combined above) wherein the standpipe (55) is disposed in the RWST (51) and has two or more orifices at different heights along the standpipe (see orifices 56, Fig. 3).
 Regarding claim 3, above-modified Conway teaches all the elements of the parent claim and additionally teaches (KR501, as already combined above) wherein the two or more orifices (56, Fig. 3) include an upper end of the standpipe (see the orifice 56 at the upper end of the standpipe, Fig. 3), the upper end of the standpipe being at a height below an initial water level of the RWST (as shown in Fig. 2, the water level starts above the upper end of the standpipe).
Regarding claim 4, above-modified Conway teaches all the elements of the parent claim and additionally teaches (KR501, as already combined above) wherein the (see the lowermost orifice 56 at bottom of tank, Fig. 3).
Regarding claim 6, above-modified Conway teaches all the elements of the parent claim and additionally teaches (KR501, as already combined above) wherein the two or more orifices include at least three orifices (see orifices 56, Fig. 3).
Regarding claim 8, above-modified Conway teaches all the elements of the parent claim and additionally teaches wherein the standpipe (KR501, 55) including the two or more orifices (56) is configured to tailor flow from the RWST (51) to the pressure vessel (11) to approximate an expected decay heat versus time profile (Conway, col. 2, ll. 53-61 and KR501, page 11). 
Regarding claim 9, above-modified Conway teaches all the elements of the parent claim, and Conway additionally teaches a radiological containment structure (containment, claim 1) containing the nuclear reactor, the RWST, and the injection line (although it is not labeled, it is implicit that the entirety of Fig. 1 is contained within a containment building to prevent radioactive release).
Regarding claim 15, Conway teaches an apparatus (Fig. 1) comprising: 	a nuclear reactor comprising a pressure vessel (44) containing a nuclear reactor core comprising fissile material; 	a refueling water storage tank (RWST) (36); and: 	an injection line (39) having a first end (top end) connected to the RWST and a second end (bottom end) connected to the pressure vessel to drain water from the RWST into the pressure vessel. 
Conway does not teach the claimed standpipe. 
KR501 does. KR501 is in the same art area of cooling arrangements for nuclear reactors and teaches  	a standpipe (55) having a lower end in fluid communication with an injection line (line 52 injects water into vessel 20) and having a plurality of orifices (56, see Fig. 3) in fluid communication with an RWST (51) to drain water from the RWST into the standpipe. 
A purpose for this teaching is, as explained by KR501 (page 11), to control the flow rate: “[T]he flow rate can be controlled so that the flow rate of the cooling water is maximized when the internal pressure…reaches the maximum value, and the flow rate of the cooling water gradually decreases as time elapses thereafter. The flow rate of the cooling water flowing out…can be easily adjusted through the total number of the flow passages 56.”  
The combination of the standpipe of KR501 with the RWST of Conway would have produced a cooling system for a reactor having an RWST with a flow-controlled cooling water line for emergency injection into the pressure vessel. 
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Conway, a person of ordinary skill would have predicted that . 
The skilled person’s motivation for the combination would have been the expectation of, as explained by, as explained by KR501 (page 11), to control the flow rate: “[T]he flow rate can be controlled so that the flow rate of the cooling water is maximized when the internal pressure…reaches the maximum value, and the flow rate of the cooling water gradually decreases as time elapses thereafter. The flow rate of the cooling water flowing out…can be easily adjusted through the total number of the flow passages 56.”  
This combination does not explicitly disclose the claimed valve. 
Stofer does. 
Stofer is also in the art area of controlling liquid flow in standpipes for nuclear reactor applications and teaches a standpipe (2) with a valve (e.g., valve 15) configured to control flow through one orifice (inlet port 8) of the plurality of orifices (inlet ports 8, 9) independently of the remaining orifices of the plurality of orifices. A purpose for this teaching is, as described by Stofer (col. 4, ll. 29–35), to provide “the separate or independent setting of the flow rate of solvent.” 
The combination of the valve of Stofer with the apparatus of Conway and KR501 would have produced a tank connected to a standpipe with multiple orifices, at least one of said orifices having its own inlet valve, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the . The skilled person’s motivation for the combination would have been the expectation of, as described by Stofer (col. 4, ll. 29–35), to provide “the separate or independent setting of the flow rate of solvent.” For example, if the incoming flow was too high in one of the inlets of KR501, the flow rate for that inlet could be decreased while not affecting another one of the inlets using the independent valve of Stofer. Accordingly, claim 15 is rejected as obvious over Conway in view of KR501 and Stofer.

Regarding claim 17, above-modified Conway teaches all the elements of the parent claim and additionally teaches (KR501, as combined above) wherein the standpipe (55) is disposed in the RWST (51). 
Claims 7 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conway with KR501 and Stofer, as combined above, further in view of Weingarten (US 2009/0120511).

Regarding claims 7 and 20, above-modified Conway teaches all the elements of the respective parent claims but does not explicitly teach that the valve is a float valve.
Weingarten does teach this. 
Weingarten is also in the art area of controlling fluid flow through standpipes (abstract) and teaches (Fig. 1) a float valve (16, 18, 6, 8) configured to regulate flow through one of the two or more orifices (10, 12), the float valve including a float (16) disposed in the standpipe (4). A purpose for this teaching is, as described by (¶ 8 and ¶ 38), to provide a water level-based mechanism for “controlling the flow of fluid through the inlet port and into the standpipe housing.” 
The combination of the float valve of Weingarten with the apparatus of above-modified Conway would have produced an apparatus for injecting coolant into an RPV comprising an RWST with a standpipe having an independent float valve, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of above-modified Conway, a person of ordinary skill would have predicted that combining Weingarten’s float valve with above-modified Conway's apparatus would have produced Applicant's claimed invention of a standpipe with an independent float valve in it. The skilled person’s motivation for the combination would have been the expectation of, as described by Weingarten (¶ 8 and ¶ 38), to provide a water level-based mechanism for “controlling the flow of fluid through the inlet port and into the standpipe housing.” 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the 17-page Foreign Reference “KR501” in the file from 08/28/2018.